The judgment of the court was entered January 15th 1877,
Per Curiam.
We perceive no sufficient ground to arrest the collection of taxes laid by the city upon the citizens under the ordinances in evidence, by declaring the tax of the plaintiff illegal. There is no good reason to doubt the constitutionality of so much of the Act of 5th August 1870, as provides for the erection of public buildings upon the Penn squares, after their selection as the site by a vote of the people. The raising of taxes for the purpose is an *238evident and germane consequence of the lawful erection of these buildings. If there be other portions of the act not called into life owing to their alternative contingent relation to the main purpose, to which effect has been given by the popular vote, they will not avoid the main and largely executed purpose of the law.
Judgment affirmed.